Title: From Thomas Jefferson to Alexander Hamilton, 22 October 1792
From: Jefferson, Thomas
To: Hamilton, Alexander



Oct. 22. 1792.

Th: Jefferson presents his compliments to the Secretary of the Treasury and is sorry he is unable to give him any information relative to the Ship Renown, having no recollection of the details of the armament of which she made a part. The expedition against Portsmouth was, as he thinks, by order of the Commander in chief, desiring the aid of the state to the Continental commander. Should it be decided that the vessel and cargo are to be paid for, it should be attended to that tobacco, during the greater part of the war, was not worth more than five or six shillings real money the hundred in Virginia, that probably it was at it’s lowest value about the time of this expedition, and that a valuation in tobacco would be made according to it’s price at the moment.
